     Case 1:20-cv-00610-DAD-HBK Document 18 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GX FARMS, a California Corporation,                 Case No. 1:20-CV-00610-NONE-HBK
12                        Plaintiff,
13            v.                                          ORDER OF VOLUNTARY DISMISSAL
                                                          WITH PREJUDICE UNDER FED. R. CIV.
14    H.E.M.P. GROUP, LLC, JOHN LEE, S.                   P. 41(A)(1)(A)(ii)
      MARK SPOONE, a person currently
15    known only as JAY MR. NICE GUY,
      and DOES 1-20, inclusive,
16
                          Defendants.
17

18
             On November 12, 2020, the parties’ filed a “Joint Stipulation and Order for Dismissal with
19
     Prejudice,” (ECF No. 16), jointly stipulating to dismissal under Fed. R. Civ. P. 41(a)(1)(A)(ii), with
20
     prejudice, noting that the parties have settled the matter, including all claims and counterclaims,
21
     and further noting each party bears their own attorneys’ fees and costs.
22
             Accordingly, based on the parties’ Joint Stipulation under Rule 41(a)(1)(A)(ii), the
23
     Scheduling Conference that was previously continued and currently scheduled to take place on
24
     December 4, 2020 is canceled and this case is dismissed with prejudice. See Id.; see also Wilson
25
     v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of Court is respectfully directed
26
     to assign this case to a district judge and then to close this case.
27

28
                                                          1
     Case 1:20-cv-00610-DAD-HBK Document 18 Filed 12/02/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   December 2, 2020
 4                                         HELENA M.
                                                   M BARCH-KUCHTA
                                                     BARCH KUCHTA
                                                                TA
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
